Title: To James Madison from Robert W. Fox, 8 March 1806 (Abstract)
From: Fox, Robert W.
To: Madison, James


                    § From Robert W. Fox. 8 March 1806, Falmouth. “Be pleased to receive herewith a list of the arrival in my district of Ships belonging to the United States of America [not found]; there have several called off this port for orders but not coming into port I have not their names &ca.
                    “We have not lately had any Vessels belonging to the United States detained by

the Cruizers sent into this port tho’ one is arrived at a neighbouring port, and I apprehend Commanders of Ships of War and Privateers have of late been less desirous of detaining these Ships; nor do I recollect any recent instance of any American Seamen having been impressed here by the Officers of the Impress service.
                    “Trade is in general very dull in this part of the Nation.
                    “This port is now frequently entered by the largest Ships of the Channel Fleet when they leave their station off Brest.”
                